STATEMENT OF FACTS

On May 25, 2019, at approximately 6:28 pm, members of the Metropolitan Police Department's
(MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery Unit (GRU) were
patrolling Washington, D.C.’s Seventh District in five vehicles. They were utilizing marked and
unmarked scout cars and wearing casual clothes with the words POLICE clearly marked on the
front and back of the tactical vests.

As GRU officers traveled southbound in the 3200 block of 15 PI SE, they observed a gray Mustang
bearing MD temporary tag #T948337. Standing next to the vehicle was an individual, later
identified as Defendant Darrius Archie (DOB 3/5/94). Once officers got closer to the vehicle, they
observed the lights flash on the vehicle, as if being unlocked. Immediately afterwards, officers in
first car observed Defendant Archie open the passenger side door and crouch inside.

Officer Denton, who was in the second car, observed Defendant Archie bend over into the
passenger side of the gray Mustang while reaching into his right pocket, and pulling out a small
silver metallic object. At the same time, officers exited the first vehicle, in an attempt to make
contact with Defendant Archie.

Once officers exited their vehicle, Defendant Archie immediately took flight. Several officers
stayed with the Mustang while other began to pursue Defendant Archie. During the foot chase,
Officers Kelly and Choi observed the defendant toss keys and continue to run at a full sprint. As
this happened, Officer Kelly called out to other officers to take possession of the keys, but all of
the officers continued the pursuit. A few moments later, Defendant Archie was stopped without
further incident. When Officers returned to the area where they had observed the defendant toss
the keys approximately one minute later, they were unable to locate the keys and noted that there
were approximately a dozen individuals in the area.

Officers examined the gray Mustang through the windows and Officer Roe observed in plain
sight on the passenger side floor board, a silver and black firearm.

Make: Kel Tec

Model: P-32

Ammunition: (1) round in chamber (7) round in the magazine
Serial number: CUA66

The firearm appeared to be fully functional, designed to expel a projectile by the action of an
explosive, and has a barrel length of fewer than 12 inches and is capable of being fired by use of a
single hand. Crime Scene Officer Hugee (2467) recovered the listed firearm and processed it for
DNA and latent prints. Defendant Archie was identified by his District of Columbia identification
card, which was found in the center console of the gray Mustang.

A WALES/NCIC check revealed Defendant Archie does not have a license to carry a firearm in
the District of Columbia. A WALES/NCIC check of the firearm revealed it to be stolen out of
Bremen, Georgia on 5/14/15 (OCA:150500419). A check of D.C. government databases revealed
Defendant Darrius Archie DOB 3/5/94 has a previous conviction for a crime punishable by
imprisonment for a term exceeding one year, a conviction for Robbery in District of Columbia
Superior Court case number 2013CF3005625.

OFFICER CHRISTOPHER DENTON, Badge 2838
METROPOLITAN POLICE DEPARTMENT

Attested to by the applicant in accordance with the requirements of the Fed.R.Crim. P. 4.1 by
telephone, this 27" day of May, 2019.

 

G. MICHAEL HARVEY
U.S. MAGISTRATE JUDGE
